Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 28 August 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My dear General
                            Light Camp August 28th 1780
                        
                        I alwais forgot mentionning to you what has past Betwen duke of Lauzun and Myself on account of the diminution
                            that had been made in his horses—From what he told me I saw that it has been put upon this footing that you thought a
                            greater number of horses than was necessary for carrying letters &c. would be quite useless—I explain’d the matter
                            to him, told him you had decided that no less than hundred should be Bought, and that in this case your determination had
                            been an active and not a negative one—I even told him you had desir’d me to mention to him this matter very particularly.
                        The extreme desire which duke de Lauzun had of serving in this expedition made him embark with the first part
                            of his legion wiz. three hundred hussards, hundred grenadiers, hundred chasseurs, and a compagny of artillery—The dress
                            and accoutrements of the hussards make it almost impossible for them to serve a foot, and if they are not mounted duke de
                            Lauzun had Rather serve in the line, than to stay with the legion.
                        From what he told me, I know you will highly please him and his legion if you hint to Count de Rochambeau the
                            propriety of compleating those horses—I would politically advise the measure, and as our prospects are now confin’d to Charles
                            town I will Remark that if I am told Light Cavalry is there useful, and that we would be at loss to Bring ours to that
                            place.
                        May I, my dear General, without impropriety Request that the light division
                            excepting such of them as have fix’d feathers By the last Regulations, Be ordered to wear a Black
                                and Red feather. I will untertake to furnish them, so that there will be no expense for the Continent, and unless
                            you put that Regulation in General orders, we will loose all our feathers some of them have been already stolen a way.
                        No pontgibault as yet, which added to our circumstances of provisions, and our dull prospects of inaction,
                            makes me feel very uneasy. adieu, my dear General, most Respectfully and affectionately I have the honor to be Yours
                        
                            Lafayette
                        
                        
                            inclos’d I send you the letters for Count de Rochambeau whereto I join a short one containing the daily
                                intelligences But no political Reflexion.
                        

                    